--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 


January 3, 2007




Silicon Valley Bank
One Newton Executive Park, Suite 200
2221 Washington Street
Newton, Massachusetts 02462





 
Re:
Loan Arrangement with Voxware, Inc.



Gentlemen:


Reference is made to a certain loan arrangement entered into by and between
Voxware Inc., a Delaware corporation with its chief executive office located at
168 Franklin Corner Road, Lawrenceville, New Jersey 08648 (the “Borrower”), and
Silicon Valley Bank (the “Bank”), as evidenced by, among other documents, a
certain Loan and Security Agreement dated as of December 29, 2003, between
Borrower and Bank (together with all documents executed in connection therewith
or related thereto, as amended, collectively referred to herein as the “Loan
Agreement”).


References is made to that certain Loan and Security Agreement dated as of
December 29, 2006, by and between Borrower and the Bank (the “2006 Loan
Agreement”) whereby, among other things, the Bank has agreed to extend
additional credit (the “Additional Credit”) pursuant to a certain revolving line
in the principal amount of up to One Million Five Hundred Thousand Dollars
($1,500,000.00), and a term loan in the principal amount of up to One Million
Five Hundred Thousand Dollars ($1,500,000.00).


Reference is made to a certain Unconditional Guaranty (the “Guaranty”) dated as
of January 27, 2004, executed and delivered by the undersigned (the
“Guarantor”), pursuant to which the undersigned unconditionally guarantied the
prompt, punctual and faithful payment and performance of all liabilities and
obligations of the Borrower to the Bank (hereinafter, the “Obligations”).


Reference is further made to a certain Security Agreement (the "Security
Agreement") dated as of January 27, 2004, executed and delivered by the
Guarantor, pursuant to which the undersigned granted certain Collateral (as
defined therein) to the Bank to secure the Obligations of Borrower to Bank under
the Loan Agreement.


In order to induce the Bank to enter into the 2006 Loan Agreement, the
undersigned hereby:



 
(a)
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
the Guaranty and Security Agreement;




 
(b)
acknowledges, confirms and agrees that the Guaranty and Security Agreement shall
remain in full force and effect and shall in no way be limited by the execution
of the 2006 Loan Agreement;




 
(c)
acknowledges, confirms and agrees that the obligations of the Borrower to the
Bank under the Guaranty include, without limitation, all Obligations of Borrower
to Bank under the Loan Agreement and the 2006 Loan Agreement; and


--------------------------------------------------------------------------------






 
(d)
acknowledges, confirms and agrees that the Bank's security interest in the
Guarantor's Collateral, as defined under the Security Agreement shall continue
to secure the Obligations of the Borrower under the Guaranty, including the Loan
Agreement, and the 2006 Loan Agreement.







Further, the undersigned acknowledges, confirms and agrees that it has no
offsets, defenses, claims or counterclaims against the Bank with respect to the
Borrower’s and/or the undersigned’s respective liabilities and obligations due
and owing to the Bank, and that to the extent that the undersigned has or has
ever had any such offsets, defenses, claims or counterclaims, the undersigned
hereby specifically WAIVES and RELEASES any and all rights to same.


This letter shall take effect as a sealed instrument under the laws of the
Commonwealth of Massachusetts as of the date first written above.



 
Very truly yours,
     
(“Guarantor”)
     
VERBEX ACQUISITION CORPORATION
     
By:     /s/ Paul Commons                                     
     
Name:     Paul Commons                                     
     
Title:      Vice President & CFO                         




